


Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into and shall be
effective as of  November 6, 2009, by and among FGX International Inc., a
Delaware corporation with a mailing address of 500 George Washington Highway,
Smithfield, Rhode Island 02917 (the “Company”), and Robert Grow, an individual
currently with a residence in the State of Rhode Island (“Executive”).

 

AGREEMENT

 

In consideration of the premises and mutual promises herein below set forth, the
parties hereby agree as follows:

 

1.             Employment Period.  The term of Executive’s Employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence on
the date hereof (the “Effective Date”) and shall continue until terminated as
provided herein.  For purposes of this agreement “Termination Date” means the
date on which the Employment Period ends.

 

2.             Employment; Duties.  Subject to the terms and conditions set
forth herein, the Executive shall serve as the Executive Vice President, Product
Development of the Company, and of FGX International Holdings Limited, a British
Virgin Islands corporation and the indirect parent of the Company
(“FGX Holdings”), during the Employment Period.  The duties assigned and
authority granted to Executive shall be as set forth in the By-laws of the
Company and FGX Holdings and those that are typically assigned and/or afforded
to an Executive Vice President, Product Development, and such other duties and
responsibilities as may otherwise reasonably be assigned to him by the Chief
Executive Officer from time to time.  Executive agrees to perform his duties for
the Company diligently, competently and in a good faith manner.  Notwithstanding
anything to the contrary set forth herein, the Executive shall be permitted
during the Employment Period to (a) engage in civic and charitable activities to
the extent they are not inconsistent with Executive’s duties hereunder and
(b) serve as a member of the board of directors of not more than two additional
for profit corporations.

 

3.             Salary and Bonus.

 

a.             Base Salary.  Executive shall be entitled to receive a base
salary from the Company during the Employment Period at the rate of two hundred
thirty-five thousand four hundred and twenty-four Dollars ($235,424) per annum
(as from time to time, if at all, increased, the “Base Salary”).  The Base
Salary may be increased from time to time during the Employment Period, at the
same time and under the same circumstances as other officers of the Company.  In
addition, the Board of Directors, or Compensation Committee, of the Company or
FGX Holdings (collectively, the “Board of Directors”), may further increase
Executive’s Base Salary from time to time in their discretion, based upon the
Company’s performance and Executive’s particular contributions.

 

b.             Bonus.  Executive shall be eligible for and shall receive a cash
bonus for the plan year 2009, and thereafter during each year of Executive’s
employment, subject to the discretion of the Company’s Board of Director’s, of
up to fifty percent (50%) of his Base Salary (“Annual Target Bonus Amount”)
under the Company’s executive incentive compensation plan

 

--------------------------------------------------------------------------------


 

(the “Executive Incentive Compensation Plan”) on account of the services
rendered by him during each calendar year during the Employment Period and the
attainment of certain performance goals and successful completion of certain
initiatives established by the Company.  The cash bonus shall be paid on or
before the later of (i) March 15 of the year following the calendar year for
which the bonus was earned and (ii) the date on which the Board of Directors has
been able to determine within a reasonable degree of certainty the amount of the
bonus. The Board of Directors may from time to time increase the Annual Target
Bonus Amount.

 

4.             Other Benefits.

 

a.             Insurance and Other Benefits.  During the Employment Period,
Executive shall be entitled to participate in, and shall receive the maximum
benefits available under, the Company’s insurance programs (including health,
supplemental health and life insurance) and any ERISA benefit plans, as the same
may be adopted and/or amended from time to time, and shall receive all other
benefits that are provided by the Company to other senior executives.

 

b.             Paid Time Off.  Executive shall be entitled to twenty-five (25)
days of paid time off annually in accordance with the Company’s paid time off
policies in effect from time to time, to be taken at such time(s) as shall not,
in the reasonable judgment of the Chief Executive Officer of the Company,
interfere with Executive’s fulfillment of his duties hereunder.  Executive shall
be entitled to as many holidays, sick days and personal days as are generally
provided by the Company from time to time to its employees in accordance with
the Company’s policies as in effect from time to time.

 

c.             Automobile Allowance.  During the Employment Period, the Company
shall provide Executive with a monthly automobile allowance consistent with the
plan adopted or to be adopted by the Company for other senior executives.

 

5.             Termination by the Company With Cause.  Upon prior written notice
to Executive, the Company may terminate Executive’s employment if any of the
following events shall occur (any of the following events shall constitute
“Cause” for all purposes hereof):

 

a.             the conviction of Executive for a crime involving fraud or moral
turpitude;

 

b.             deliberate dishonesty of Executive with respect to the Company or
any of its subsidiaries or affiliates; or

 

c.             the refusal of Executive to follow the reasonable and lawful
written instructions of the Chief Executive Officer of the Company or FGX
Holdings with respect to the services to be rendered and the manner of rendering
such services by Executive, provided such instructions are in accordance with
the duties of the Executive under this Agreement and provided further that such
refusal is material and repetitive and is not justified or excused either by the
terms of this Agreement or by actions taken by the Company in violation of this
Agreement.

 

6.             Termination by Executive; Termination by the Company Without
Cause.

 

a.             Notice/Events:

 

2

--------------------------------------------------------------------------------


 

i.              Termination by Executive.  Executive may terminate his
employment at any time by providing written notice to the Company.

 

ii.             Termination by the Company Without Cause.  The Company may
terminate Executive’s employment at any time, without Cause by providing written
notice to Executive.  As used in this Agreement, the term “without Cause” shall
mean termination for any reason not specified in Section 5 or Section 7 hereof.

 

b.             Executive’s Right to Terminate.  Executive may terminate
Executive’s employment for Good Reason at any time during the term of this
Agreement.  For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express written consent):

 

(i)            the material reduction or material adverse change in Executive’s
authority, duties, job responsibilities or reporting structure from those in
effect on the date hereof;

 

(ii)           the material reduction by the Company in Executive’s Base Salary
as in effect on the date hereof or as the same may be increased from time to
time during the term of this Agreement;

 

(iii)          a relocation of the Company’s principal executive offices to a
location more than 50 miles from their current location, or the Company
requiring Executive to be based anywhere other than the Company’s principal
executive offices; or

 

(iv)          any material breach by the Company of any provision of this
Agreement.

 

Any proposed termination of employment by Executive shall be presumed to be
other than for Good Reason unless (x) Executive first provides written notice to
the Company within ninety (90) days following the initial existence of the
purported Good Reason condition, (y) the Company has been provided a period of
thirty (30) days after receipt of Executive’s notice during which to cure,
rescind or otherwise remedy the actions, events or circumstances described in
such notice and (z) Executive’s termination of employment occurs within two
years following the initial existence of the purported Good Reason condition.

 

c.             Severance.

 

i.              Without Cause.  If the Company terminates Executive’s employment
without Cause, or if Executive terminates his employment pursuant to
Section 6(b) hereof, then, subject to Section 8, commencing on the date of
termination of employment, the Company shall provide Executive with a severance
package which shall consist of the following:  for a period equal to eighteen
(18) months after the date of termination (x) payment on the first business day
of each month of an amount equal to one-twelfth of Executive’s then current
Salary under Section 3(a) hereof; (y) payment on the first business day of

 

3

--------------------------------------------------------------------------------


 

each month of an amount equal to one-twelfth of Executive’s Annual Target Bonus
Amount (as defined in Section 3(b) above) for the year of termination; and
(z) continuation of all benefits under Section 4(a) hereof at the same cost to
Executive as is applicable to active employees of the Company; provided,
however, that benefits under Section 4(a) shall be discontinued as of the date
on which Executive is provided comparable benefits from any other source. 
Notwithstanding anything herein to the contrary, each severance payment shall be
deemed to be a separate payment within the meaning of Section 409A of the Code
and the regulations thereunder.

 

ii.             General Release.  As a condition precedent to receiving any
severance payment, Executive shall execute a general release of any and all
claims which Executive or his heirs, executors, agents or assigns might have
against the Company, its subsidiaries, affiliates, successors, assigns and its
past, present and future employees, officers, directors, agents and attorneys,
except for claims arising under this Agreement or any employee benefit plan
(other than any employee benefit plan providing a benefit in the nature of a
severance benefit) in which Executive participates or for any right to
indemnification to which Executive may be entitled under this Agreement or as an
officer and director of the Company.

 

iii.            Withholding.  All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Employer under applicable law.

 

iv.            Certain Reductions of Payments by the Company.

 

1.             Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G(b) of the U.S. Internal Revenue Code (the “Code”), and thus would
result in the Executive incurring an excise tax under Section 4999 of the Code,
then the aggregate present value of amounts payable or distributable to or for
the benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount, but only if and to
the extent that the after-tax value to the Executive of reduced Agreement
Payments would exceed the after-tax value to the Executive of the Agreement
Payments received by the Executive without application of such reduction.  The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of Agreement Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  Anything
to the contrary notwithstanding, if the Reduced Amount is zero and it is
determined further that any Payment which is not an Agreement Payment

 

4

--------------------------------------------------------------------------------


 

would nevertheless be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of Payments’ which are not Agreement Payments shall also be reduced (but not
below zero) to an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.  For purposes
of this Section 6(c)(iv), present value shall be determined in accordance with
Section 280G(d)(4) of the Code.  Thus, for illustrative purposes only, if the
Executive’s average W-2 compensation for the five (5) years prior to the year in
which a change in control occurs (the “Base Amount”) was $500,000, and the value
of the payments and benefits that are contingent upon the change in control (the
“Parachute Payments”) was $1,510,000, the Executive would have an excess
parachute payment within the meaning of Section 280G(b) of the Code since the
value of the parachute payments ($1,510,000) would be greater than three
(3) times the Executive’s Base Amount ($1,500,000).  The amount of the excess
parachute payment would be $1,010,000 (the amount by which the value of the
parachute payments exceeds one (1) times the Base Amount), and if the aggregate
amount of the parachute payments was not reduced, the Executive would incur an
excise tax under Section 4999 of the Code equal to 20% of the excess parachute
payment (or $202,000).  This excess parachute payment could be avoided if
instead, the value of the parachute payments was reduced by $10,001 to
$1,499,999 (since the value of the parachute payments then would be less than
three (3) times the Base Amount).  Since the Executive would receive a greater
after tax amount, under the foregoing example, if his parachute payments were
reduced by $10,001 (to $1,499,999) than he would if his parachute payments were
not reduced and the Executive incurred a $202,000 excise tax (reducing his
parachute payments to $1,308,000) on the excess parachute payment, the
Executive’s parachute payments would be reduced under this provision to
$1,499,999 (by $10,001) to avoid any excess parachute payments.

 

2.             All determinations required to be made under this
Section 6(c)(iv) shall be made by the Company’s accountants for the Company’s
last fiscal year or, at the mutual agreement of the Executive and the Company,
any other nationally or regionally recognized firm of independent public
accountants (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the date of termination or such earlier time as is requested by the
Company and an opinion to the Executive that he has substantial authority not to
report any excise tax on his Federal income tax return with respect to any
Payments.  Any such determination by the Accounting Firm shall be binding upon
the Company and the Executive.  The Executive shall determine which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this Section 6(c)(iv), provided that, if the Executive does not make such
determination within ten business days of the receipt of the

 

5

--------------------------------------------------------------------------------


 

calculations made by the Accounting Firm, the Company shall elect which and how
much of the Payments shall be eliminated or reduced consistent with the
requirements of this Section 6(c)(iv) and shall notify the Executive promptly of
such election.  Within five business days thereafter, the Company shall pay to
or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive under this Agreement.  All fees and expenses of the
Accounting Firm incurred in connection with the determinations contemplated by
this Section 6(c)(iv) shall be borne by the Company.

 

3.             As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Payments which will
not have been made by the Company could have been made (“Underpayment”), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be repaid to the Company; provided, however, that
no amount shall be payable by the Executive to the Company if and to the extent
such payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes.  In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 

7.             Death or Disability.  In the event of Executive’s death or
disability, the Employment Period will automatically terminate effective as of
the date of such death or disability.  As used in this Agreement, the term
“disability” shall mean inability on the part of Executive for a period of more
than six (6) months in the aggregate during any twelve (12) consecutive month
period to perform the services contemplated under this Agreement.  A
determination of disability shall be made by a physician satisfactory to both
Executive and the Company, provided that if Executive and the Company do not
agree on a physician, Executive and the Company shall each select a physician
and these two physicians together shall select a third physician, whose
determination as to disability shall be binding on all parties.

 

8.             Change in Control.

 

a.             If Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason within six (6) months before and in
anticipation of, or twelve (12) months after, a Change in Control (as defined in
Paragraph (b) of this Section 8), Executive

 

6

--------------------------------------------------------------------------------


 

shall be entitled to receive a supplemental bonus payment (the “Change in
Control Payment”) from the Company equal to one and one-half (1.5) times the sum
of (x) Executive’s then current Base Salary and (y) Executive’s Annual Target
Bonus Amount (as defined in Section 3(b) above) for the year in which
Executive’s employment is terminated or, if greater, for the year in which the
Change in Control occurs.  The Change in Control Payment shall be paid to
Executive within fifteen (15) days after: (i) the Change in Control if
Executive’s employment was terminated within six (6) months before the Change in
Control; or (ii) the termination of Executive’s employment by the Company if
Executive’s employment terminates within twelve (12) months after the Change in
Control.  Executive shall also be entitled to continuation of all benefits under
Section 4(a) hereof at the same cost to Executive as is applicable to active
employees of the Company until the earlier of (x) the eighteen-month anniversary
of the termination date and (y) the date on which Executive is provided
comparable benefits from any other source.  In addition, all stock options,
restricted stock, restricted stock units and other equity-based interests held
by Executive shall vest and become immediately exercisable.  If Executive is
entitled to a Change in Control Payment and benefits under this Section 8(a),
Executive shall not have any rights to receive any severance payments or
benefits pursuant to Section 6(c) hereof.  If Executive’s employment by the
Company terminates within six (6) months prior to the Change in Control and
Executive received severance payments pursuant to Section 6(c) hereof, any
amounts so paid by the Company to Executive shall be deducted from any Change in
Control Payment otherwise payable to Executive pursuant to this Section 8(a).

 

b.             A “Change in Control” will be deemed to have occurred if (i) a
Takeover Transaction occurs, or (ii) any election of directors of FGX Holdings
takes place (whether by the directors then in office or by the stockholders at a
meeting or by written consent) and a majority of the directors in office
following such election are individuals who were not nominated by a vote of
two-thirds of the members of the Board of Directors immediately preceding such
election, or (iii) FGX Holdings effectuates a complete liquidation of FGX
Holdings or a sale or disposition of all or substantially all of its assets.  A
“Change in Control” shall not be deemed to include, the recapitalization of FGX
Holdings or any transactions related thereto, consummated on or prior to the
Effective Date.

 

c.             A “Takeover Transaction” shall mean (i) a merger or consolidation
of FGX Holdings with any other Person, other than a merger or consolidation in
which the individuals who were members of the Board of Directors of FGX Holdings
immediately prior to such transaction continue to constitute a majority of the
board of directors of the surviving corporation or any parent thereof for a
period of not less than twelve (12) months following the closing of such
transaction, or (ii) when any Person becomes after the date hereof the
beneficial owner of securities of FGX Holdings representing more than fifty
percent (50%) of the total number of votes that may be cast for the election of
directors of FGX Holdings, excluding any Person that is excluded from the
definition of “beneficial owner” under Rule 16(a)-1(a)(1) under the Exchange
Act.

 

For purpose of this Agreement:  (i) the term “Affiliate” shall have the meaning
set forth in Rule 144 under the Securities Act of 1933, as amended; (ii) the
term “beneficial owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; (iii) the term “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended; and (iv) the term “Person” shall have the meaning
ascribed to such term under Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include

 

7

--------------------------------------------------------------------------------


 

(1) FGX Holdings or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of FGX Holdings or any of its
Affiliates, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of FGX Holdings in substantially the same proportions as
their ownership of stock of FGX Holdings.

 

9.             Non-Competition.  During the Employment Period and after
termination of Executive’s employment hereunder, whether or not such termination
is without Cause or for Good Reason, Executive shall not be involved in the
Restricted Business Activities, as defined below, for the period ending twelve
(12) months after the date of termination of Executive’s employment (the
“Non-compete Period”) provided that the Company has not otherwise breached its
obligations under the Agreement.  As used in this Agreement, the term
“Restricted Business Activities” shall mean any business which markets and sells
to customers of a class or category to which FGX Holdings or any of its
subsidiaries, markets and sells at the time Executive’s employment terminated
products or services marketed and sold by FGX Holdings or any of its
subsidiaries at such time or products or services which at such time FGX
Holdings or any of its subsidiaries was actively considering marketing and
selling to such customers.  During the Non-compete Period, Executive shall not,
without the written approval of the Company, directly or indirectly, either as
an individual, partner, joint venturer, employee or agent for any person,
company, corporation or association, or as an officer, director or stockholder
of a corporation or otherwise, enter into or engage in or have a proprietary
interest in the Restricted Business Activities other than the ownership of
(a) the stock of FGX Holdings then held by Executive, and (b) no more than five
percent (5%) of the securities of any other publicly-held company.

 

Executive recognizes and agrees that because a violation by him of his
obligations under this Section 9 will cause irreparable harm to FGX Holdings or
any of its subsidiaries that would be difficult to quantify and for which money
damages would be inadequate, any party included in the definition of FGX
Holdings or any of its subsidiaries shall have the right to injunctive relief to
prevent or restrain any such violation, without the necessity of posting a
bond.  The Non-compete Period will be extended by the duration of any violation
by Executive of any of his obligations under this Section 9.

 

Executive expressly agrees that the character, duration and scope of his
obligations under this Section 9 are reasonable in light of the circumstances as
they exist at the date upon which this Agreement has been executed.  However,
should a determination nonetheless be made by a court of competent jurisdiction
at a later date that the character, duration or geographical scope of such
obligations is unreasonable in light of the circumstances as they then exist,
then it is the intention of both Executive and the Company that Executive’s
obligations under this Section 9 shall be construed by the court in such a
manner as to impose only those restrictions on the conduct of Executive which
are reasonable in light of the circumstances as they then exist and necessary to
assure the Company of the intended benefit of Executive’s obligations under this
Section 9.

 

10.           Confidentiality Covenants.   The Company will not disclose the
terms and conditions of Executive’s employment, unless it is required by law to
do so.

 

11.           Section 409A.  To the extent that the Executive otherwise would be
entitled to any payment (whether pursuant to this Agreement or otherwise) during
the six (6) months

 

8

--------------------------------------------------------------------------------


 

beginning on the Termination Date that would be subject to the additional tax
imposed under Section 409A of the Code (“Section 409A”), (x) the payment shall
not be made to the Executive during such six (6) month period and (y) the
payment, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code shall be paid to the Executive on the earlier of
the six-month anniversary of the Termination Date or the Executive’s death. 
Similarly, to the extent that the Executive otherwise would be entitled to any
benefit (other than a payment) during the six months beginning on the
Termination Date that would be subject to the Section 409A additional tax, the
benefit shall be delayed and shall begin being provided (together, if
applicable, with an adjustment to compensate the Executive for the delay) on the
earlier of the six-month anniversary of the Termination Date, or the Executive’s
death.

 

12.           Governing Law/Jurisdiction.  This Agreement shall be governed by
and interpreted and governed in accordance with the laws of the State of Rhode
Island.  The parties agree that this Agreement was made and entered into in
Rhode Island and each party hereby consents to the jurisdiction of a competent
court in Rhode Island to hear any dispute arising out of this Agreement.

 

13.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto, with the
exception of the Proprietary Rights Agreement with the Company signed by
Executive.  This Agreement shall not be changed, altered, modified or amended,
except by a written agreement signed by both parties hereto.

 

14.           Notices.  All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand, sent by
generally recognized overnight courier service, telex or telecopy, or certified
mail, return receipt requested.

 

(a)                                  to the Company at:

500 George Washington Highway

Smithfield, Rhode Island 02917

Attn:  Chief Executive Officer

 

(b)                                 to Executive at:

the last home address appearing on the Company’s records

 

Any such notice or other communication will be considered to have been given
(i) on the date of delivery in person, (ii) on the third day after mailing by
certified mail, provided that receipt of delivery is confirmed in writing,
(iii) on the first business day following delivery to a commercial over-night
courier or (iv) on the date of facsimile transmission (telecopy) provided that
the giver of the notice obtains telephone confirmation of receipt.

 

Either party may, by notice given to the other party in accordance with this
Section, designate another address or person for receipt of notices hereunder.

 

15.           Severability.  If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable,

 

9

--------------------------------------------------------------------------------


 

the remainder of this Agreement, or the application of such terms to the persons
or under circumstances other than those as to which it is invalid or
unenforceable, shall be considered severable and shall not be affected thereby,
and each term of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.  The invalid or unenforceable provisions shall, to the
extent permitted by law, be deemed amended and given such interpretation as to
achieve the economic intent of this Agreement.

 

16.           Waiver.  The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect.  Any waiver by any party of any violation
of, breach of or default under any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement.

 

17.           Successors and Assigns.  This Agreement shall be binding upon the
Company and any successors and assigns of the Company and shall inure to the
benefit of Executive and his heirs, personal representations and assigns.

 

18.           Indemnification.  The Company shall indemnify Executive to the
maximum extent permitted under applicable law against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise, or
as fines and penalties, and counsel fees, reasonably incurred by him in
connection with the defense or disposition of any civil, criminal,
administrative, or investigative action, suit or other proceeding, whether civil
or criminal, in which he may be involved or with which he may be threatened,
while an officer or director of the Company or FGX Holdings or any of their
direct or indirect subsidiaries or affiliates or thereafter, by reason of his
being or having been an officer or director of the Company or FGX Holdings or
any of the their direct or indirect subsidiaries or affiliates.  Expenses
(including attorneys’ fees) incurred by Executive in defending any such action,
suit or other proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Executive to repay such amount if it shall be ultimately
determined that he is not entitled to be indemnified by the Company.  The right
of indemnification provided herein shall not be exclusive of or affect any other
rights to which Executive may be entitled.  The provisions hereof shall survive
expiration or termination of this Agreement for any reason whatsoever.

 

19.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

20.           Third Party Beneficiaries.  Each of the parties hereto agree that
FGX Holdings and each of its subsidiaries is and shall be deemed an intended
third party beneficiary of the Company’s rights under Section 9 of this
Agreement with full rights to enforce the provisions thereof as if a signatory
hereto.

 

21.           Attorney’s Fees.  In any action or proceeding brought to enforce
any provision of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs from the other party to the action
or proceeding. For purposes of this Agreement, the

 

10

--------------------------------------------------------------------------------


 

“prevailing party” shall be deemed to be that party who obtains substantially
the result sought, whether by settlement, mediation, judgment or otherwise, and
“attorneys’ fees” shall include, without limitation, the actual attorneys’ fees
incurred in retaining counsel for advice, negotiations, suit, appeal or other
legal proceeding, including mediation and arbitration.

 

[Signatures Appear on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

FGX INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Alec Taylor

 

Name:

Alec Taylor

 

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert Grow

 

Name:

Robert Grow

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------

 
